Citation Nr: 1545745	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for a scar, residuals puncture wound right leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board notes that a May 2013 supplemental statement of the case (SSOC) additionally listed an increased rating claim for the Veteran's service-connected right foot injury residuals.  It is unclear why this issue was listed on the SSOC.  In his February 2010 substantive appeal the Veteran specifically indicated he was only appealing the denial of his increased rating for his right leg.  He stated that he agreed with the decision with respect to his increased rating for a foot disability. This was reiterated in a September 2015 Appellate Brief.  

As such, the Board finds that the Veteran's claim for entitlement to a compensable rating for a scar, residuals puncture wound right leg is the only issue on appeal at this time. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issue on appeal.

The Veteran underwent a VA examination to assess his service-connected scar, residuals puncture wound right leg in July 2009.  The VA examiner recommended that the Veteran be provided a neurological evaluation to discern the extent of his current disability.  

An October 2012 VA peripheral nerves condition examination was completed.  The Veteran was separately awarded a 10 percent evaluation for peripheral neuropathy of his right lower extremity in a May 2013 rating decision (under Diagnostic Code 8523).

The Veteran's service-connected scar, residuals puncture wound right leg is rated under Diagnostic Codes (DCs) 7805-5312.  DC 7805 rates disabilities based on scars of the skin while DC 5312 rates disabilities based on the severity of Group XII muscle injuries.  The examinations already of record do not adequately discuss the muscular component, if any, of the Veteran's service connected disability.  As such, the Board finds that at this time it is unable to properly rate the Veteran under his assigned diagnostic codes.  As such, the Veteran such be afforded an additional VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his residuals of a puncture wound right leg.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran is asked to simply submit any new pertinent evidence (including VA medical records) himself to expedite the case

2.  Schedule the Veteran for an examination to determine the current nature and extent of his residuals of a puncture wound right leg.  The claims folder should be made available to the examiner in conjunction with the examination. Any testing deemed necessary should be performed.

If Disability Benefits Questionnaires (DBQs) are utilized, the examiner should be provided with the DBQs for both the skin and muscle examinations.

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




